DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.
Withdrawn Rejections
The previous rejection of claims 1, 6-11, and 13-24 under AIA  35 U.S.C. 112, second paragraph as being indefinite is withdrawn in view of the claim amendments in the Response of March 25, 2022.  Note that new 35 U.S.C. 112, second paragraph rejections are made below. 
The rejection of claims 1, 6, 13, 16-22, and 24 under AIA  35 U.S.C. 102 ad being anticipated by Gorantla is withdrawn in view of the claim amendments in the Response of March 25, 2022.   
The rejection of claims 1, 6, 13, 16-22, and 24 under AIA  35 U.S.C. 102 as being anticipated by Gorantla is withdrawn in view of the claim amendments in the Response of March 25, 2022.   
The rejection of claims 7 and 8 under AIA  35 U.S.C. 103 as being obvious over Gorantla and Rybka et al. is withdrawn in view of the claim amendments in the Response of March 25, 2022.   
	The rejection of claims 9-11 and 14-15 under AIA  35 U.S.C. 103 as being obvious over Gorantla and Michalova et al. is withdrawn in view of the claim amendments in the Response of March 25, 2022.   
	The rejection of claim 23 under AIA  35 U.S.C. 103 as being obvious over Gorantla and Soderdahl et al. is withdrawn in view of the claim amendments in the Response of March 25, 2022.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-11, and 13-24 are rejected under 35 U.S.C. 101 because because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) wherein relationships exist between the WIT and CIT, with a higher WIT requiring a lower CIT and a lower WIT enabling a higher CIT. The recitation that the CIT and WIT values are inverse to one another is a judicial exception, as applicants have “discovered” this natural law of how WIT and CIT can be optimized to enable stem cell viability. This judicial exception is not integrated into a practical application because the additional elements measuring the WIT and CIT and limiting them to certain time ranges only further recites the natural laws that applicants’ have discovered – that WIT and CIT have optimal ranges and the only reason these times are
“measured” is to limit them. The claim(s) does/do not include additional elements that are
sufficient to amount to significantly more than the judicial exception because none of the
recited steps appear to be active steps – the measuring and the limiting of WIT and CIT.
Notably, applicants do not recite “recovering a cadaver” or “cooling the cadaver” – but rather
they recite measuring a timer period and then ensuring the time period meets certain restrictions. These do not provide additional elements that add more than the judicial
exception, rather they define what data is needed to apply the inverse correlation between WIT
and CIT. That data collection itself does not appear to be concrete, rather it is an abstract idea  – couldn’t a hypothertical infringer of the claims be a person standing by, watching the process occur and “measuring” these times, while confirming the time limits are followed?
If applicants recited performing concrete steps, (e.g. recovering a cadaver and placing it
in a cooling environment or condition, wherein the time from when the cadaver is recovered to
when it is placed in a cooling environment is 0.5-8 hours) that would help move the claims
towards patent eligible subject matter. In addition to this, the inverse relationship between
WIT and CIT still must be integrated into a practical application – for example the extraction of
the stem cells which have increased viability over stem cells extracted outside the range would help to integrate the correlation into a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-11, and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap
between the steps. See MPEP § 2172.01. The omitted steps are: obtaining stem cells from a
human cadaver bone – no steps are recited which involve any physical steps that extract stem cells. The preamble’s recitation that the claim is a method for obtaining stem cells
requires that stem cells actually be obtained. There is a large body of literature on how to
retrieve stem cells from bones, so a person of ordinary skill in the art does not require detailed
directions. The claims, however, do not ever recite any concrete steps which lead to stem cells being obtained from cadaver bone, as all the steps of the method can be completed and only the “processing” of the cadaver bone for extraction has begun.
Claims 1, 6-11, and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The terms “higher WIT” and “lower CIT” in claim 1 are a relative terms which renders
the claim indefinite. These terms are not defined by the claim, the specification does not
provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art
would not be reasonably apprised of the scope of the invention. The problem with these terms is not that a “high WIT” or “low CIT” cannot be defined, it is that the exact point at
which a “higher WIT” ceases to be a higher WIT is not readily ascertainable. The same issue is
present with a “lower CIT”.
The third wherein clause of claim 1 recites, “the sum of WIT and CIT forty
hour of less;” however, the CIT is recited as being up to 40 hours. As the WIT cannot be 0 (0.5 hours is its lower limit), the range provided by the WIT and the CIT is not consistent with the total provided by the sum of the WIT and CIT.
	None of the dependent claims rectify the problems noted in independent claim 1.  The dependent claims are rejected on the same basis.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-11, and 13-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-54 of copending Application No. 16/734,713. (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the same features of obtaining stem cells from human cadaver bone using the relationship between WIT and CIT.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicants appear to have discovered that a relationship exists between WIT and CIT which enhances the viability of recovered stem cells from cadaver bones.  This relationship could result in allowable subject matter if it can be captured in a claim having concrete steps as explained above. With respect to the WIT and CIT, the claims could be amended to recite that one of several/many WIT-CIT ranges are chosen (e.g. a WIT of 6-8 hours and a CIT of x-y hours). Note that overlapping ranges could be recited (e.g. the above hypothetical claim could also recite WIT 5-7 hours and CIT of x-1 – y-1 hours).  This is just a suggestion – there may be other routes to amend the claims that would result in allowable subject matter.  Applicants are welcome to contact the examiner to discuss this further, if desired.  
Art which pertains to the area of the claimed invention includes:
Brubaker et al. (Cell Tissue Bank, 2016)
Saegeman et al. (Eur J Clin Microbiol Infect Dis, 2009), and
Urso (J App Physio, 1957)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632